Case: 16-60008   Document: 00513747995   Page: 1   Date Filed: 11/04/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                        FILED
                                                                   November 4, 2016
                               No. 16-60008
                                                                     Lyle W. Cayce
                                                                          Clerk


In Re: In the Matter of the Complaint of C.F. Bean L.L.C., as Owner Pro Hac
Vice and Operator, and Bean Meridian L.L.C., as the Record Owner, of the
Barge Bean 20, Oficial No. 627225, Praying for Exoneration from or
Limitation of Liability,


C.F. BEAN L.L.C., as Owner Pro Hac Vice and Operator of the Barge Bean
20, Official No. 627225; BEAN MERIDIAN L.L.C., as the Record Owner, of
the Barge Bean 20, Official No. 627225; ARCHER WESTERN
CONTRACTORS, L.L.C.,

              Plaintiffs–Appellants,

v.

SUZUKI MOTOR CORPORATION,

              Defendant–Appellee.


JERRIE P. BARHANOVICH, etc.,

             Plaintiff,
v.

C.F. BEAN, L.L.C.; BEAN MERIDIAN, L.L.C.; ARCHER WESTERN
CONTRACTORS, L.L.C.,

             Defendants–Third-Party Plaintiffs–Appellants,
     Case: 16-60008     Document: 00513747995   Page: 2   Date Filed: 11/04/2016



                                 No. 16-60008


v.

SUZUKI MOTOR CORPORATION,

             Third-Party Defendant–Appellee.




                Appeals from the United States District Court
                   for the Southern District of Mississippi


Before JONES, DENNIS, and PRADO, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
      This appeal involves a third-party complaint alleging maritime products
liability. In 2012, Mark Barhanovich was killed in coastal waters south of
Biloxi, Mississippi, when the Suzuki outboard engine on his fishing boat struck
an underwater dredge pipe, flipped into his boat, and struck him.
Barhanovich’s estate filed claims in federal district court against C.F. Bean,
LLC, Bean Meridian, LLC, and Archer Western Contractors, LLC (collectively,
“Bean”), which were responsible for dredging operations in the area. Bean
ultimately settled Barhanovich’s claims, and C.F. Bean, LLC pled guilty to one
count of misconduct or neglect of ship officers in a criminal proceeding related
to the same accident.
      While Barhanovich’s claims were pending, Bean filed a third-party
complaint against Suzuki Motor Corporation (“SMC”), among others. After
Barhanovich’s claims were settled, the district court excluded expert testimony
put forth by Bean, and granted SMC’s motion for summary judgment against
Bean. On appeal, Bean argues that the district court erred in: (1) excluding
Bean’s original expert report; (2) excluding Bean’s second expert report; (3)

                                       2
    Case: 16-60008     Document: 00513747995     Page: 3   Date Filed: 11/04/2016



                                  No. 16-60008
relying upon Bean’s criminal proceeding to decide civil liability issues; (4)
denying Bean’s motion to conduct certain testing on the motor involved in the
accident; (5) failing to apply the superseding cause doctrine; and (6) holding
that Bean cannot meet its summary judgment burden without expert
testimony. We AFFIRM in part, REVERSE in part, and REMAND for further
proceedings.
             I. FACTUAL AND PROCEDURAL BACKGROUND
        On September 16, 2012, Barhanovich was operating a recreational
fishing boat in the waters south of Biloxi, Mississippi, when his boat’s SMC-
made outboard motor struck a submerged dredge pipe. This dredge pipe was
owned by Bean Meridian, LLC and operated by C.F. Bean, LLC pursuant to a
subcontract with Archer Western Contractors, LLC. The swivel bracket on the
motor broke as a result of this collision, causing the motor to rotate up into the
boat, where it struck and fatally injured Barhanovich. In 2013, Bean filed a
maritime limitation action under 46 U.S.C. § 30511, seeking to limit its
liability for Barhanovich’s death. Shortly thereafter, Barhanovich’s estate sued
Bean for wrongful death. These cases were subsequently consolidated.
        In May 2014, Bean filed a third-party complaint against SMC and other
third-party defendants, including Suzuki Motor America Inc. (“SMAI”). Bean’s
claims against the Suzuki entities sought indemnity or contribution based on
products liability, sounding in both negligence and strict liability theories.
Bean subsequently amended this complaint, most recently in October 2014.
SMC was properly served in December 2014, and filed its answer in January
2015. The district court dismissed Bean’s claims against the other third-party
defendants, leaving SMC the only remaining third-party defendant in this
case.
        The district court issued a series of case management orders setting out
discovery deadlines. The final deadline for Bean’s initial designation of experts
                                        3
    Case: 16-60008    Document: 00513747995     Page: 4   Date Filed: 11/04/2016



                                 No. 16-60008
was October 20, 2014. SMC then had until November 21, 2014, to designate its
experts, and Bean had until December 5, 2014, to designate rebuttal experts.
Bean timely designated Edward Fritsch as its mechanical engineering expert
in October 2014, but did not designate a rebuttal expert. SMC itself never
formally designated an expert; instead, it adopted SMAI’s timely expert
designation when it served its initial disclosures in January 2015.
      Third-party discovery continued until August 1, 2015. On July 9, 2015,
SMC moved for summary judgment, and moved to strike Fritsch’s expert
report and exclude his testimony. In its response to SMC’s motion to strike,
Bean included a “supplemental” report by Fritsch dated July 15, 2015. In its
reply, SMC asked that the court also exclude this second report as untimely.
In September 2015, Bean settled with Barhanovich’s estate. That same month,
C.F. Bean, LLC pled guilty to one count of misconduct or neglect of ship officers
under 18 U.S.C. § 1115 in a criminal proceeding related to the Barhanovich
accident. United States v. C.F. Bean, LLC, No. 1:15-cr-71 (S.D. Miss. Nov. 3,
2015). On November 5, 2015, Bean filed a “motion in limine” seeking to conduct
additional testing on the SMC motor involved in the accident. The district court
understood Bean’s motion as a request to reopen discovery.
      On November 16, 2015, the district court granted SMC’s motion to strike
both of Fritsch’s expert reports and exclude his testimony at trial. The court
also denied Bean’s motion for additional testing. Bean moved for
reconsideration of these decisions, but the district court denied that motion.
The court then granted summary judgment against Bean, concluding that
Bean could not establish a genuine issue of material fact regarding its claims
against SMC without expert testimony. This appeal followed.
                        II. STANDARD OF REVIEW
      This case arose in admiralty. Therefore, the district court had
jurisdiction under 28 U.S.C. § 1333. We have jurisdiction to review the district
                                       4
    Case: 16-60008    Document: 00513747995      Page: 5   Date Filed: 11/04/2016



                                 No. 16-60008
court’s final judgment under 28 U.S.C. § 1291. This final judgment
incorporated the district court’s exclusion of Bean’s expert reports and
testimony, denial of Bean’s motion for additional testing of the motor, and
grant of summary judgment against Bean.
      We review a district court’s exclusion of expert testimony for abuse of
discretion. Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., 73 F.3d 546,
569 (5th Cir. 1996). We give the district court “wide latitude in determining
the admissibility of expert testimony” under Federal Rule of Evidence 702, and
its “decision will not be disturbed on appeal unless ‘manifestly erroneous.’”
Watkins v. Telsmith, Inc., 121 F.3d 984, 988 (5th Cir. 1997) (quoting Eiland v.
Westinghouse Elec. Corp., 58 F.3d 176, 180 (5th Cir. 1995)). Additionally, we
consider four factors to determine whether a district court abused its discretion
by excluding expert testimony as untimely: “(1) the explanation for the failure
to identify the witness; (2) the importance of the testimony; (3) potential
prejudice in allowing the testimony; and (4) the availability of a continuance to
cure such prejudice.” Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir.
1990).
      We review de novo a district court’s grant of summary judgment. Juino
v. Livingston Parish Fire Dist. No. 5, 717 F.3d 431, 433 (5th Cir. 2013). Just as
the district court must, we view “all facts and evidence in the light most
favorable to the non-moving party.” Id. Summary judgment is appropriate “if
the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
genuine dispute of material fact exists when the “evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC
& R Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).


                                       5
     Case: 16-60008    Document: 00513747995      Page: 6    Date Filed: 11/04/2016



                                  No. 16-60008
      Finally, we review a district court’s decision not to reopen discovery for
abuse of discretion. Marathon Fin. Ins., RRG v. Ford Motor Co., 591 F.3d 458,
469 (5th Cir. 2009). Our standard of review in these cases “poses a high bar; a
district court’s discretion in discovery matters will not be disturbed ordinarily
unless there are unusual circumstances showing a clear abuse.” Id. (quoting
Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 276 (5th Cir. 2006)).
                               III. DISCUSSION
      We affirm the district court’s exclusion of Fritsch’s first expert report.
However, we reverse the district court’s exclusion of Fritsch’s second expert
report, notwithstanding its untimeliness. Because the district court ruled that
Bean could not defeat summary judgment without expert testimony, the
district court’s grant of summary judgment is also reversed. Finally, we affirm
the district court’s denial of Bean’s motion to conduct additional testing on the
motor. On remand, however, we encourage the district court to consider
whether to reopen discovery to allow (1) SMC to adequately respond to
Fritsch’s second expert report and (2) Bean to test the motor. The district court
should also consider lesser sanctions for Bean’s untimeliness, such as costs and
attorneys’ fees for SMC’s additional discovery.
A.    Bean’s First Expert Report
      The district court excluded Bean’s first expert report because it found
the report insufficient to support Bean’s products liability claims against SMC.
Specifically, the district court found that Fritsch’s opinions in his initial report
“ma[d]e no substantive reference to the design or warnings associated with the
Suzuki motor.” See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591
(1993) (explaining that Federal Rule of Civil Procedure 702 requires expert
reports to be relevant to facts at issue). Bean argues that the first report did
address the defective nature of SCM’s motor, and points to where the original
report stated: “But for a structural failure of the swivel bracket of the Suzuki
                                         6
     Case: 16-60008    Document: 00513747995     Page: 7   Date Filed: 11/04/2016



                                  No. 16-60008
outboard motor on Mr. Barhanovich’s boat, the motor and its spinning
propeller would not have moved into the boat’s occupant space and would not
have injured or killed Barhanovich.” This opinion merely stated the obvious:
that the swivel bracket broke and Barhanovich died as a result. Moreover, the
first report—the purpose of which was “to estimate the boat impact speed that
would have been required to produce the type of motor damage which occurred
in the mishap”—did not relate the motor’s defective nature to the data
discussed therein. At best, Bean’s defect claim was “connected to existing data
only by the ipse dixit of the expert.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146
(1997). A district court does not abuse its discretion by excluding this kind of
conclusory opinion. See, e.g., Boyd v. State Farm Ins., 158 F.3d 326, 331 (5th
Cir. 1998) (excluding an expert’s opinion that “offers nothing more than [an]
unsupported conclusion”). Therefore, we affirm the district court’s exclusion of
Bean’s first expert report.
B.    Bean’s Second Expert Report
      The district court excluded Bean’s second expert report as untimely. This
second report, also prepared by Fritsch, is dated July 15, 2015. It was attached
as an exhibit to Bean’s opposition to SMC’s motion to strike the first expert
report. At the earliest, Bean submitted this report over seven months after the
deadline for designating rebuttal experts, and just two weeks before the close
of discovery for third-party claims. Bean raises two arguments for admitting
this second report. First, Bean argues that the report was merely
supplementary, and therefore timely under Federal Rule of Civil Procedure
26(e). Second, Bean argues that even if the report was not supplementary, the
district court abused its discretion by excluding it. We address both arguments
in turn.
      The district court correctly held that Bean’s second expert report did not
merely supplement the first. Federal Rule of Civil Procedure 26(e) requires
                                        7
     Case: 16-60008       Document: 00513747995          Page: 8     Date Filed: 11/04/2016



                                       No. 16-60008
parties to supplement previous disclosures if they learn that such disclosures
are incorrect or incomplete. This duty extends to information included in
expert reports and given during expert depositions. Fed. R. Civ. P. 26(e)(2).
Parties must make these supplemental expert disclosures by the time Rule
26(a)(3) pretrial disclosures are due. Id. However, supplemental “disclosures
are not intended to provide an extension of the deadline by which a party must
deliver the lion’s share of its expert information.” Sierra Club, 73 F.3d at 571.
Initial expert disclosures must be “full and complete.” S.D. Miss. Civ. R.
26(a)(2).
       Bean argues that Fritsch’s opinions in the second report “merely
expanded on” his earlier opinion that the motor spun up into the boat due to a
structural failure of the swivel bracket. If so, the first report was far from “full
and complete”: it did not even mention whether the motor suffered from any
kind of defect. 1 The second report, by contrast, clearly stated that SCM “knew
or should have known” of the motor’s “potential hazard” and “fail[ed] to provide
adequate warnings”; that the motor was “an unreasonably dangerous product”;
and that “a design change was both technologically and economically feasible.”
These opinions clearly relate to Bean’s negligence, failure to warn, and design
defect theories.
       Fritsch based the conclusions in his second report primarily on
documents and deposition testimony provided by SMC. These materials
described “driftwood tests” conducted by SMC in 2003. In these tests, an SMC



       1 This is not to suggest that Fritsch could have provided a defect opinion in the first
report. At the time, he knew little more than the mere fact of the accident, and his experiment
failed to replicate the kind of catastrophic break that occurred in Barhanovich’s swivel
bracket. Fritsch had not been able to test the subject motor and did not yet have access to
SCM’s “driftwood tests” (discussed below). Under these evidentiary constraints, it would have
been difficult for Fritsch to establish either negligence or an unreasonably dangerous defect—
of design, manufacturing, or failure to warn. See generally Restatement (Second) of Torts
§ 402A (Am. Law Inst. 1975).
                                              8
    Case: 16-60008    Document: 00513747995     Page: 9   Date Filed: 11/04/2016



                                 No. 16-60008
motor would hit a stationary object (driftwood) at various speeds up to fifty
kilometers per hour (thirty-one miles per hour). At lower speeds, a shock-
absorbing mechanism blunted the force of impact. This mechanism (involving
rods, cylinders, and a piston) allowed the motor to safely rotate backwards to
a certain degree, without breaking the swivel bracket. Under some conditions,
however, the swivel bracket did break or crack at higher speeds. These tests,
as well as other technical reports produced by SMC, suggested that the swivel
bracket could break at speeds above thirty-one miles per hour. Beyond this
point, the shock-absorbing mechanism could be exhausted, meaning that the
motor had rotated backwards to its maximum safe extent. SMC’s deposition
also revealed another accident in which a Suzuki motor hit a stationary object,
rotated up into the boat, and killed an occupant. Fritsch stated that there was
an economically feasible alternative that would lessen this hazard: to thicken
the swivel bracket, which SMC did for later models that featured greater
horsepower. Fritsch also revised his estimate of how fast Barhanovich’s boat
had to be travelling in order to produce the catastrophic break, from twenty-
eight miles per hour (determined experimentally as described in the first
report) to thirty-five miles per hour (determined using SMC’s data as well as
his own experimental results). Apart from this revision to the boat’s speed, the
analysis and opinions in the second report were largely new rather than
supplementary. For this reason, the district court did not err in finding that
the second report was not supplementary under Federal Rule of Civil
Procedure 26(e). Thus, Bean’s second expert report was in fact untimely.
      The district court’s choice of sanction, however, constituted an abuse of
discretion. When a party fails to disclose information required by Federal Rule
of Civil Procedure 26(a), “the party is not allowed to use that information . . .
to supply evidence on a motion . . . or at a trial, unless the failure was
substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The district
                                       9
   Case: 16-60008     Document: 00513747995      Page: 10   Date Filed: 11/04/2016



                                  No. 16-60008
court may order alternative sanctions as well, such as awarding costs and
attorneys’ fees to the other parties. Fed. R. Civ. P. 37(c)(1)(A)–(C). We consider
four factors to determine whether a district court abused its discretion by
excluding testimony as a sanction for violation of a discovery order: “(1) the
explanation for the failure to identify the witness; (2) the importance of the
testimony; (3) potential prejudice in allowing the testimony; and (4) the
availability of a continuance to cure such prejudice.” Geiserman, 893 F.2d at
791. Under the particular circumstances of this case, these factors suggest that
the district court abused its discretion by excluding Bean’s second expert report
for untimeliness.
      Under the first factor, Bean provides a reasonable explanation for failing
to disclose Fritsch’s opinions by the expert disclosure deadline. The district
court, and SMC on appeal, focused on why Bean failed to request an extension
of the expert disclosure deadline. Bean presents no answer to this question.
Instead, Bean focuses on why it could not have submitted the second report by
the expert disclosure deadline. Bean explains that it could not obtain discovery
from SMC until SMC answered the third-party complaint in January 2015,
well beyond the deadline for expert disclosures. The driftwood tests, technical
reports, and deposition testimony—on which Fritsch based his second report—
were all unavailable in October 2014, when Bean’s initial expert disclosures
were due.
      Bean’s explanation for its delay in disclosing Fritsch’s defect opinions is
reasonable. Parties are not generally expected to disclose expert opinions
before discovery commences. Indeed, Fritsch based his second report in part on
information—particularly the driftwood tests—that was not available to him
before discovery. So we cannot say that Fritsch acted unreasonably by waiting
to form opinions about the defective nature of SMC’s motor until receiving
discovery from SMC. In addition, the district court made no finding of bad faith
                                       10
   Case: 16-60008     Document: 00513747995      Page: 11   Date Filed: 11/04/2016



                                  No. 16-60008
on Bean’s part. Cf. Verzwyvelt v. St. Paul Fire & Marine Ins., 204 F.R.D. 309,
311 (W.D. La. 2001) (holding that exclusion was inappropriate in part because
defendants showed “a lack of organization” but “no bad faith” in failure to
timely disclose expert report). Neither has Bean repeatedly caused delay in
this litigation. Cf. Barrett v. Atl. Richfield Co., 95 F.3d 375, 380–81 (5th Cir.
1996) (dilatory tactics weighed against relief on appeal for proponent of
excluded evidence).
      To be sure, Bean’s failure to request an extension of the expert disclosure
deadline does injure its argument. See, e.g., Metro Ford Truck Sales, Inc. v.
Ford Motor Co., 145 F.3d 320, 324 (5th Cir. 1998) (failure to request an
extension of expert disclosure deadline in trial court weighed against
proponent of excluded evidence on appeal); Barrett, 95 F.3d at 381 (same). In
Bean’s defense, however, it did timely designate Fritsch as an expert; the first
report was simply incomplete. Cf. Geiserman, 893 F.2d at 789 (appellant did
not designate any expert witness until after deadline). On balance, Bean’s
explanation weighs in favor of reversing the district court.
      Under the second factor, Bean’s second expert report and Fritsch’s
testimony were important to Bean’s case. In fact, from the district court’s
perspective, expert testimony in this case was critical: the court granted
summary judgment because Bean lacked admissible expert testimony. We
have reversed the district court in several other cases where the excluded
testimony is similarly essential. See, e.g., Betzel v. State Farm Lloyds, 480 F.3d
704, 707–08 (5th Cir. 2007); EEOC v. Gen. Dynamics Corp., 999 F.2d 113, 116
(5th Cir. 1993); Murphy v. Magnolia Elec. Power Ass’n, 639 F.2d 232, 235 (5th
Cir. 1981). But see Geiserman, 893 F.2d at 791 (noting that the significance of
the excluded testimony was “so much the more reason to be sure its
introduction was properly grounded”).


                                       11
    Case: 16-60008    Document: 00513747995      Page: 12   Date Filed: 11/04/2016



                                  No. 16-60008
      This case differs from others where we upheld exclusion of a party’s
expert in part because that party could call other experts to testify on a
particular issue. For example, in Metro Ford Truck Sales, we noted that only
one of the appellant’s expert witnesses was excluded, and the appellant in that
case did not even claim that exclusion “impacted its summary judgment
positions.” 145 F.3d at 324 n.6. Likewise, in 1488, Inc. v. Philsec Investment
Corp., 939 F.2d 1281 (5th Cir. 1991), we observed that “[e]nforcement of the
district court’s [scheduling] order did not leave the defendants without an
expert witness on the issue of valuation.” Id. at 1288. Here, by contrast, Fritsch
was Bean’s only expert who could testify about a defect, and his testimony was
crucial to Bean’s case. The importance of Fritsch’s report and testimony weigh
in favor of reversing the district court.
      Under the third factor, admitting Bean’s second expert report and
allowing Fritsch to testify would prejudice SMC. Bean submitted this report
near the end of the discovery period, leaving SMC little opportunity to examine
and rebut Fritsch’s new opinions. To properly rebut and re-depose Fritsch
would cost substantial time and expense to SMC. On the other hand, Bean
submitted its second expert report before the discovery deadline, and several
months before trial was scheduled. This was not a case of one party ambushing
the other with undisclosed expert opinions at trial. Cf. Miksis v. Howard, 106
F.3d 754, 760 (7th Cir. 1997) (striking expert disclosures submitted three days
before trial). Nevertheless, the prejudice to SMC weighs against reversing the
district court.
      Under the fourth factor, a continuance would have sufficed to cure
prejudice to SMC. This Court has repeatedly stated that “a continuance is the
‘preferred means of dealing with a party’s attempt to designate a witness out
of time.’” Campbell v. Keystone Aerial Surveys, Inc., 138 F.3d 996, 1001 (5th
Cir. 1998) (quoting Bradley v. United States, 866 F.2d 120, 127 n.11 (5th Cir.
                                        12
     Case: 16-60008   Document: 00513747995     Page: 13   Date Filed: 11/04/2016



                                 No. 16-60008
1989)). SMC itself requested a continuance as an alternative to excluding
Bean’s second expert report. A continuance would allow SMC to produce a
rebuttal report and re-depose Fritsch. The suitability of a continuance to cure
prejudice to SMC weighs in favor of reversing the district court.
       Notwithstanding the wide latitude we give district courts in deciding
discovery matters, excluding Fritsch’s second report and his testimony was not
the appropriate sanction in this case. Bean’s explanation for not submitting a
complete expert report by the disclosure deadline is reasonable. Although Bean
cannot explain why it did not move to extend the deadline, there is no
indication of bad faith on Bean’s part. The expert report and testimony were
essential to Bean’s case. And a continuance would cure much of the prejudice
to SMC from Bean’s late disclosure. On these facts, excluding critical expert
testimony was disproportionately harsh for what amounts to failure to request
an extension of the expert disclosure deadline. More appropriate sanctions
include allowing SMC to re-depose and rebut Fritsch, and awarding SMC costs
and attorneys’ fees for this additional discovery.
C.     Summary Judgment
       The district court granted summary judgment against Bean after
excluding Fritsch’s expert reports and testimony. In fact, Bean’s lack of
admissible expert testimony was the ground on which the court granted
summary judgment. Specifically, the court found that “the nature of Bean’s
claim against Suzuki . . . implicates scientific, technical, or other specialized
knowledge, and that no reasonable trier of fact could find for Bean and Archer
Western on their products liability claim against Suzuki in the absence of such
expert testimony.” Because we reverse the district court’s exclusion of Fritsch’s
second expert report and testimony, we must also reverse the court’s summary
judgment against Bean. We need not address Bean’s other arguments for
reversal of summary judgment.
                                       13
     Case: 16-60008     Document: 00513747995    Page: 14   Date Filed: 11/04/2016



                                  No. 16-60008




D.     Bean’s Motion for Additional Testing of the Motor
       Finally, the district court denied Bean’s “motion in limine” for additional
testing of Barhanovich’s motor. The district court understood Bean’s request
as a motion to reopen discovery. Bean filed this motion on November 5, 2015,
at which time the motor was in the custody of the U.S. Coast Guard. The Coast
Guard had taken control of Barhanovich’s boat shortly after the accident. Bean
argues that it repeatedly requested access to test the motor, which the Coast
Guard repeatedly denied due to the parallel criminal investigation. That
investigation ended on November 3, 2015, when judgment was entered
following C.F. Bean, LLC’s guilty plea. Judgment in a Criminal Case, C.F.
Bean, LLC (No. 1:15-cr-71). Bean seeks to test the strength of the subject
swivel bracket to help determine whether it suffered from a design or
manufacturing defect.
       Bean did not make this request until several months after the close of
discovery, and only a few weeks before the trial was scheduled to begin.
Although it may have been futile for Bean to make this request while the
criminal investigation was ongoing, Bean could have requested a stay of its
civil case instead. Under these circumstances, the district court did not abuse
its discretion by denying Bean’s eleventh-hour motion. See, e.g., Pustejovsky v.
Pliva, Inc., 623 F.3d 271, 278 (5th Cir. 2010) (affirming district court’s denial
of request to re-depose a witness where the request was made after the court
granted summary judgment). On remand, however, the district court should
consider whether to reopen discovery for the limited purpose of allowing (1)
SMC to rebut and re-depose Fritsch and (2) Bean to test the motor. The district
court should also consider awarding costs and attorneys’ fees to SMC for its
additional discovery.
                                        14
   Case: 16-60008   Document: 00513747995    Page: 15   Date Filed: 11/04/2016



                              No. 16-60008




                           IV. CONCLUSION
     For the foregoing reasons, we AFFIRM in part, REVERSE in part, and
REMAND for further proceedings.




                                   15
   Case: 16-60008    Document: 00513747995      Page: 16   Date Filed: 11/04/2016



                                 No. 16-60008
JONES, Circuit Judge, dissenting:
      I respectfully dissent from the panel majority’s holding (and only this
holding) that the district court abused its discretion by excluding Bean’s
untimely second expert report. The panel majority states the correct legal
standards but, in my opinion, misapplies them to the case at hand. The upshot
of the majority’s reasoning is to revise and extend the district court’s already
generous pretrial discovery order.
      Placing the court’s exclusion order in the litigation timeline is critical.
On September 16, 2012, Mark Barhanovich died after his boat struck a dredge
pipe operated by Bean and the boat’s Suzuki motor catapulted into the boat
and hit him. Six months later, Bean filed a limitation-of-liability action, and
Barhanovich’s estate sued Bean. After consolidating the cases, the district
court granted Bean leave on April 23, 2014, to file a third-party complaint
against Suzuki Motor Corporation (SMC).         Later in 2014, Bean filed an
amended third-party complaint against SMC. Bean’s complaint demanded
indemnification from SMC based on a theory of products liability. On January
2, 2015, SMC filed its answer.
      The case was initially set for trial in August 2015, but the district court
granted the parties’ requests for extension of discovery-related deadlines six
different times, which delayed both the general discovery deadline and the trial
date. The court entered its initial case management order on October 16, 2013,
scheduling the case for trial on August 3, 2015. On the parties’ requests, it
then amended the order on July 17, 2014; August 25, 2014; December 11, 2014;
February 4, 2015; March 18, 2015; and July 10, 2015—each time extending
discovery-related deadlines. As a result, the overall discovery deadline was
August 1, 2015, and the trial was set to occur during a three-week term of court


                                       16
   Case: 16-60008     Document: 00513747995     Page: 17   Date Filed: 11/04/2016



                                 No. 16-60008
beginning November 30, 2015. Bean did not settle with the Barhanovich
family until September 2015.
      In the meantime, Bean needed experts to prove up its products-liability
claims against SMC. After the district court granted the parties’ requests for
extensions of the expert-designation deadlines, Bean’s initial expert-
designation deadline was October 20, 2014, and its rebuttal expert-designation
deadline was December 5, 2014. Bean timely designated Edward Fritsch as
its expert; his report largely took to task Barhanovich for piloting his boat at
an excessive speed. As the panel majority note, Fritsch’s initial report “was far
from ‘full and complete’” and “did not even mention whether the motor suffered
from any kind of defect”—the core of a products-liability case. Despite the
inadequacy of Fritsch’s initial report, and despite the district court’s
demonstrated willingness to extend expert-designation deadlines, Bean sought
no extension of the October and December deadlines.
      Then, between July 15 and 30, 2015—two and a half years after Bean
initiated this suit, nine months after Bean’s expert-designation deadlines
passed, and mere days before the August 1 discovery deadline—Bean made its
move. On July 30, Bean filed a second report by Fritsch dated July 15 in
opposition to SMC’s motion for summary judgment. As the panel majority
agree, Fritsch’s second report contained “largely new” opinions that “clearly
relate to Bean’s negligence, failure to warn, and design defect theories.” The
district court struck this report because it was not filed by Bean’s expert-
designation deadlines, “and despite seeking and receiving numerous
extensions of other deadlines in this case, Bean has never requested an
extension of the deadline for submission of rebuttal experts.” The district court
emphasized that “Bean was well aware of the nature of its claims against
Suzuki long before these deadlines expired,” and yet, “Bean has proffered no
                                       17
   Case: 16-60008     Document: 00513747995     Page: 18   Date Filed: 11/04/2016



                                 No. 16-60008
good explanation for why it failed to timely request that its expert disclosure
deadline be continued, or that the deadline for submitting rebuttal experts be
extended.” In light of Bean’s failure to explain its errors, the district court
declined to permit Bean’s “ambush” of SMC and struck the report.
      The question presented here is whether the district court’s exclusion of
Fritsch’s untimely second report was “a clear abuse of discretion.” Geiserman
v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990). The answer to this question
turns in large part on Bean’s explanation for its failure timely to disclose
Fritsch’s second report. See id. at 791. In my view, neither Bean’s proffered
explanation nor the record can support the holding that the district court
clearly abused its discretion.
      Bean’s sole excuse for its untimely submission is a red herring. Bean
asserts that it did not obtain the discovery documents that undergird Fritsch’s
second report until several months after the expert-designation deadlines
passed, and without those documents, it was impossible to offer an expert
report concerning the Suzuki motor. That conclusion does not follow from
Bean’s premise. At most, its premise shows only that at the time of its initial
deadlines, Bean could not offer Fritsch’s second report. The documents’ initial
unavailability, however, says nothing about Bean’s subsequent delay in
disclosing a report based on later-acquired documents or Bean’s failure to
request deadline extensions. Bean thus ignores the central issue in this case,
which is whether the district court abused its discretion by excluding Fritsch’s
second report, not at the time of Bean’s initial expert-designation deadlines but
instead after a subsequent nine-month delay.
      On this question, three reasons can be elicited from the record in support
of the district court’s discretionary decision to exclude the second report. To
begin, even viewed in its most favorable light, Bean’s argument concerning the
                                       18
    Case: 16-60008    Document: 00513747995       Page: 19   Date Filed: 11/04/2016



                                  No. 16-60008
unavailability of SMC’s documents seems disingenuous. Bean had obtained
the SMC documents on which Fritsch’s second report was based nearly four
months before it produced the report to SMC and the court. Bean’s opening
brief admits that “Suzuki . . . provide[d] full responses [to Bean’s discovery
requests] . . . [on] April 6, 2015.” Bean did not file Fritsch’s second report until
July 30, 2015. The four-month time gap speaks for itself.
      Moreover, the relationship between the documents disclosed on April 6
and the report filed on July 30 is unmistakable. Fritsch’s report emphasizes
that “[t]he principal purpose of this report is to comment on the Suzuki
documents that have been produced in the discovery process since October
2014.” He compared his current analysis to his analysis “[p]rior to Suzuki’s
production of its design and test documents.” Fritsch highlighted at least six
documents that he found particularly important to his analysis:
      • Limited Warranty for 2001 and Later Four Stroke Models,
        which “specifically lists striking submerged objects as one of the
        situations not covered by the warranty.”

      • Test Standard for Running on Driftwood, which “describes a
        test protocol by which a Suzuki motor, mounted on a test boat,
        is subjected to an impact with a moored, floating wooden log of
        a specified standard length and diameter.”

      • Test report SES T 8561, which “describes a series of driftwood
        tests conducted on the DF225/250 outboard motor during the
        period from July 1 to August 1, 2003.”

      • A “technical reporting memo,” which “indicates that the shock
        blow setting was 515.4 kgf/cm2 (7,330 psi).”

      • Engineering Change Notice 93J-069, which Fritsch described
        as “[a] document of significant utility.”

      • Engineering Change Notice 93J-0668, which Fritsch described
        as “[a]nother document of interest” and “notable.”

                                        19
    Case: 16-60008     Document: 00513747995      Page: 20      Date Filed: 11/04/2016



                                   No. 16-60008
      Finally, after surveying the documents, the report transitions to a
heading entitled “Calculations Using Information from Suzuki’s Documents.”
That section emphasizes the importance of these documents:
      The documents produced by Suzuki provide a wealth of
      dimensional information on the DF225 motor as well as data on
      the performance of that motor in the driftwood impact tests
      conducted by Suzuki in 2003. That dimensional information and
      test data have provided me with inputs for a variety of calculations
      that are relevant to quantify general performance characteristics
      of the middle unit of the DF225 motor and the probable behavior
      of that unit in the subject accident. On the pages to follow, a series
      of seven figures (Figures 6 through 12) are presented to summarize
      the results of those calculations.

In short, Fritsch’s second report was based on documents that Bean acquired
nearly four months before it filed Fritsch’s report with the district court.
      It is thus hard to take seriously Bean’s argument that it could not
disclose a report without the necessary supporting documents, when even after
receiving the crucial documents, Bean waited nearly four months, up to the eve
of the close of discovery, to file the report with the court.
      Second, Bean never sought to extend its expert-designation deadlines
and, as the panel majority concede, Bean “presents no answer to [the] question”
why it failed to do so. Bean’s failure to request deadline extensions is curious;
Bean clearly knew before the expiration of the deadlines that Fritsch’s initial
expert report did not tackle defects in the Suzuki motor or mounting. If for no
other reason, Bean knew this because about a month before Bean’s deadline
for identifying a rebuttal expert, SMC’s expert’s report stated: “I find no
engineering opinions in Fritsch’s report which are critical of the design or
construction of the Suzuki outboard motor.” In light of Bean’s obvious failure
initially to produce expert evidence against SMC, the district court explained
that “Bean has proffered no good explanation for why it failed to timely request
                                      20
    Case: 16-60008    Document: 00513747995      Page: 21    Date Filed: 11/04/2016



                                  No. 16-60008
that its expert disclosure deadline be continued, or that the deadline for
submitting rebuttal experts be extended.” Even in its briefing to this court,
Bean provides no such explanation. Its failure to do so surely does not weigh
in favor of finding that the district court clearly abused its discretion.
      And third, that the district court had accommodated the parties and
granted numerous extensions of discovery deadlines makes an abuse-of-
discretion finding all the more unsupportable. This court treats as paramount
“a trial court’s need to control its docket.” Hamburger v. State Farm Mut. Auto.
Ins., 361 F.3d 875, 884 (5th Cir. 2004). Indeed, “[a]dherence to . . . scheduling
orders [is] critical in maintaining the integrity of judicial proceedings,” and “we
are loath to interfere with the court’s enforcement of that order” where the
court has not abused its discretion. 1488, Inc. v. Philsec Inv. Corp., 939 F.2d
1281, 1289 (5th Cir. 1991). This case should be no exception. As the district
court recounted, it had granted at least six prior motions to extend various
deadlines, and it had been “liberal in granting the parties’ prior requests for
extensions of deadlines.” Under these circumstances, we should hardly fault
the district court for putting its foot down “less than one month before trial”
and “declin[ing] to again amend the Case Management Order and reopen
expert testimony.”    The district court made a quintessential discretionary
decision to control its docket to which this court must defer.
      In light of Bean’s flimsy excuse and a holistic review of the record, I
cannot agree that “Bean’s explanation weighs in favor of reversing the district
court.” Bean’s proffered explanation goes only to the state of affairs at the time
its disclosure deadlines passed, but it does not explain Bean’s failure to seek
deadline extensions and otherwise timely disclose Fritsch’s second report. A
district court that has accommodated litigants at every turn and declines to do
so at the eleventh hour when a litigant has not sought a similar accommodation
                                        21
   Case: 16-60008     Document: 00513747995     Page: 22   Date Filed: 11/04/2016



                                 No. 16-60008
or disclosed an expert report within a reasonable period of time cannot be said
to have clearly abused its discretion. I respectfully dissent.




                                       22